ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 09-285, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14, KARIN R. WHITE MORGEN of HACKENSACK, who was admitted to the bar of this State in 1986, be disbarred on the basis of discipline imposed in Florida for conduct that in New Jersey constitutes violations of RPC 8.4(b) (criminal act that reflects adversely on lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(e) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And KARIN R. WHITE MORGEN having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a prospective three-year suspension from practice is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that KARIN R. WHITE MORGEN is suspended from the practice of law for a period of three years and *31until the further Order of the Court, effective July 1, 2010; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.